Order entered February 21, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01749-CV

                 IN RE: PENDRAGON TRANSPORTATION LLC, Relator

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-01313-L

                                            ORDER
                          Before Justices Moseley, Fillmore, and Brown

       In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED IN PART and DENIED IN PART. The Court ORDERS the trial

judge, the Honorable Carl Ginsberg, Judge of the 193rd Judicial District Court, to VACATE that

portion of its June 12, 2013 order requiring Pendragon Transportation LLC to pay for the special

master’s fees “as they are incurred (payable in the form of retainers in an amount of no less than

$1,000.00, at least 3 days in advance before each deposition), subject to reallocation at a later

date, depending on, inter alia, who is the prevailing party in the suit.” In all other respects, the

petition for writ of mandamus is DENIED.


       Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within twenty (20) days of the date of this

order, a certified copy of its order issued in compliance with this order.
We ORDER that relator pay its own costs of this original proceeding.




                                           /s/    ADA BROWN
                                                  JUSTICE